Name: Commission Regulation (EEC) No 3590/92 of 11 December 1992 concerning the statistical information media for statistics on trade between Member States
 Type: Regulation
 Subject Matter: documentation;  trade;  information and information processing;  trade policy;  economic analysis
 Date Published: nan

 Avis juridique important|31992R3590Commission Regulation (EEC) No 3590/92 of 11 December 1992 concerning the statistical information media for statistics on trade between Member States Official Journal L 364 , 12/12/1992 P. 0032 - 0046 Finnish special edition: Chapter 11 Volume 20 P. 0060 Swedish special edition: Chapter 11 Volume 20 P. 0060 COMMISSION REGULATION (EEC) No 3590/92 of 11 December 1992 concerning the statistical information media for statistics on trade between Member StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/91 of 7 November 1991, on the statistics relating to the trading of goods between Member States (1), as amended by Commission Regulation (EEC) No 3046/92 (2) and in particular Article 12 thereof, Whereas, in the context of statistics on trade between Member States, it is necessary to adopt standard statistical forms for regular use by the parties responsible for providing information in order to ensure that the declarations required of them adhere to a consistent format, irrespective of the Member State where they are made; whereas the choice accorded to the parties responsible for providing information by Article 12 (2) of the abovementioned Regulation is only available if the Commission sets up the appropriate information media; whereas, moreover, certain Member States would rather use Community media than produce national forms of their own; Whereas it is important to provide the competent authorities with all the technical details required for the printing of these forms; Whereas it is advisable in order to ensure uniform treatment of the parties responsible for providing information, to contribute towards the cost of these forms; whereas it is necessary to estimate the amount of Community funds required for this; whereas this amount must be in line with the financial perspective set out in the Interinstitutional Agreement of 29 June 1988 on Budgetary Discipline and Improvement of the Budgetary Procedure (3); whereas, in compliance with this Agreement, the appropriations actually available must be determined in accordance with budgetary procedure; Whereas it is necessary to take account of other modes of transmitting information, and, in particular, to promote the use of magnetic or electronic information media; Whereas the measures provided for in this Regulation reflect the opinion of the Committee on Statistics Relating to the Trading of Goods between Member States, HAS ADOPTED THIS REGULATION: Article 1 1. With a view to the drawing-up by the Community and its Member States of statistics on trade between the Member States, the statistical information media provided for in Article 12, paragraph 1, of Council Regulation (EEC) No 3330/91, hereafter referred to as 'the basic Regulation', shall be set up in accordance with the provisions of this Regulation. 2. In Member States where no distinction is made between the periodic declaration and the periodic declaration required for tax purposes, the provisions necessary for the setting-up of information media shall, insofar as necessary, be adopted within the framework of Community or national tax regulations, and in conformity with the other implementing provisions of the basic Regulation. Article 2 Without prejudice to provisions adopted pursuant to Article 34 of the basic Regulation, Intrastat forms N-Dispatch, R-Disaptch and S-Dispatch and N-Arrival, R-Arrival and S-Arrival, specimens of which are annexed to this Regulation, shall be used in conformity with the provisions set out below. - Forms N shall be used by parties responsible for providing information who are not subject to the dispensations resulting from the assimilation and simplification thresholds fixed by each Member State, nor to the exemption provided for in the following indent. - Forms R shall be used by parties responsible for providing information whom the competent national authorities have exempted from giving a description of the goods. - Forms S shall be used by parties responsible for providing information who are subject to the dispensations resulting from the simplification threshold. Article 3 1. The forms referred to in Article 2 shall consist of a single sheet, which shall be delivered to the competent national authorities. The Member States may, however, require parties responsible for providing information to retain a copy in accordance with the instructions of the competent national authorities. 2. The forms shall be printed on paper which is suitable for writing and weighs no less than 70 g/m2. The colour of the paper used shall be white. The colour of the print shall be red. The paper and the print used must meet the technical requirements of optical character recognition (OCR) equipment. The fields and subdivisions shall be measured horizontally in units of one-tenth of an inch and vertically in units of one-sixth of an inch. The forms shall measure 210 Ã  297 mm, subject to maximum tolerances as to length of 5 mm and +8 mm. 3. The conditions under which the forms may be produced using reproduction techniques departing from the provisions of paragraph 2, first and second subparagraphs, shall be determined by the Member States, which shall inform the Commission accordingly. Article 4 The Member States shall, without charge, supply parties responsible for providing information with the forms reproduced in specimen in the Annex hereto. The Commission shall contribute annually, at the end of the reporting period, to the costs which the Member States have incurred in printing these forms and distributing them via official postal channels. This contribution shall be calculated in proportion to the number of forms which the parties responsible for providing information have actually transmitted to the competent national authorities during the year in question. Article 5 Parties responsible for providing information who wish to use magnetic or electronic media shall give prior notice of this intention to the national authorities responsible for compiling statistics on trade between Member States. Parties responsible for providing information shall, in this event, comply with any relevant provisions adopted by the Commission and with any national instructions issued by the abovementioned authorities pursuant to the said provisions, bearing in mind the technical equipment available to them. These instructions shall include in their structuring rules the Cusdec message designed and updated by the United Nations Edifact Board - Message Design Group 3, and shall comply with the provisions relating to the Instat subset of that message, which the Commission shall publish in a user manual. Article 6 1. In derogation from Article 2, parties responsible for providing information who wish to use as an information medium the statistical forms of the Single Administrative Document as provided for in Council 717/91 (4) shall comply with the instructions issued by the competent national authorities. The latter shall send a copy of these instructions to the Commission. 2. Member States which set up media other than those provided for in Article 2 or Article 5 above, or paragraph 1 of this Article, shall inform the Commission accordingly in advance. They shall send the Commission an example of such media and/or provide details as to their use. Article 7 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. It shall apply from the date provided for in Article 35, second indent, of the basic Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1992. For the Commission Henning CHRISTOPHERSEN Member of the Commission (1) OJ No L 316, 16. 11. 1991, p. 1. (2) OJ No L 307, 23. 10. 1992, p. 27. (3) OJ No L 185, 15. 7. 1988, p. 33. (4) OJ No L 78, 26. 3. 1991, p. 1. ANNEX